Citation Nr: 1543987	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-02 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain with degenerative arthritis.

3.  Entitlement to a disability rating in excess of 10 percent for symmetric arthritis of the right knee.

4.  Entitlement to a disability rating in excess of 10 percent for internal derangement with instability of the right knee.

5.  Entitlement to a disability rating in excess of 10 percent for symmetric arthritis of the left knee.

6.  Entitlement to a disability rating in excess of 10 percent for internal derangement with instability of the left knee.

7.  Entitlement to a separate rating for the symptomatic residuals of the removal of semilunar cartilage in the right knee.

8.  Entitlement to a separate rating for the symptomatic residuals of the removal of semilunar cartilage in the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In conjunction with the claims listed on the title page, the Veteran also perfected an appeal of a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  In a February 2015 rating decision, the RO granted a TDIU effective from April 19, 2007, the date of claim.  Thus, the claim for a TDIU will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The psychiatric claim for service connection has been developed as a claim for PTSD.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim has been recharacterized to include any psychiatric disorder. 

In this vein, the Veteran was denied service connection for depression in an unappealed September 2003 rating decision. The present claim is premised on a diagnosis of any psychiatric disorder, to include the currently-diagnosed PTSD.  A claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  Boggs v. Peake, 520 F.3d 1330   (Fed. Cir. 2008).

The Board has added the issue of entitlement to separate ratings for the symptomatic residuals of the removal of semilunar cartilage in the bilateral knees based on information raised by the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a disability rating in excess of 20 percent for lumbosacral strain with degenerative arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Symmetric arthritis of the right knee is not manifested by flexion limited to 30 degrees, or limitation of extension.

2.  Since February 5, 2015, internal derangement with instability of the right knee has been manifested by moderate instability; from the July, 14, 2008 claim for increase until February 5, 2015, no more than slight recurrent subluxation or instability was shown.
3.  Symmetric arthritis of the left knee is not manifested by flexion limited to 30 degrees, or limitation of extension.

4.  Since February 5, 2015, internal derangement with instability of the left knee has been manifested by moderate instability; from the July, 14, 2008 claim for increase until February 5, 2015, no more than slight recurrent subluxation or instability was shown.

5.  Throughout the appeal period, the Veteran's bilateral knee disabilities have been manifested by residual symptoms of the removal of semilunar cartilage, including mild to moderate intermittent swelling. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for symmetric arthritis of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2015).

2.  Since February 5, 2015, the criteria for a rating of 20 percent for internal derangement with instability of the right knee have been met; from the July 14, 2008 claim for increase until February 5, 2015, the criteria for a disability rating in excess of 10 percent for internal derangement with instability of the right knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for a disability rating in excess of 10 percent for symmetric arthritis of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2015).

4.  Since February 5, 2015, the criteria for a rating of 20 percent for internal derangement with instability of the left knee have been met; from the July 14, 2008 claim for increase until February 5, 2015, the criteria for a disability rating in excess of 10 percent for internal derangement with instability of the left knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

5.  Throughout the appeal period, the criteria for a separate 10 percent disability rating for the symptomatic residuals of the removal of semilunar cartilage in the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).

6.  Throughout the appeal period, the criteria for a separate 10 percent disability rating for the symptomatic residuals of the removal of semilunar cartilage in the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  A letter dated in January 2009 notified the Veteran of the requirements for higher ratings for his knee disabilities, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA's duty to notify is satisfied. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).
The record shows that the Veteran receives disability benefits from the Social Security Administration (SSA), but not for an orthopedic disability.  Rather, the benefits are based on a psychiatric disorder and a circulatory system disorder.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that Congress does not require VA to obtain SSA records in every case and neither do VA regulations.  The Federal Circuit declared that the duty to assist "was not boundless in scope" and that it related only to obtaining relevant records, i.e., records relating to the injury for which the claimant is seeking benefits and that have a reasonable possibility of helping to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  The SSA records are not pertinent to the Veteran's claims involving his knee disorders, and the records need not be obtained.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015).  Appropriate VA medical inquiries have been accomplished as to the claims, and are factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the Veteran's knee disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).   Here, there are no exceptional or unusual factors with regard to the Veteran's bilateral knee disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.")  

The rating criteria reasonably describe the Veteran's disability levels and symptomatology, as they address various symptoms and their effect on functioning, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted.
 
Additionally, as the Veteran is in receipt of a TDIU, effective April 19, 2007, discussion concerning whether a claim for a total disability rating based on individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In an unappealed November 1990 rating decision, the RO awarded service connection for status-post meniscectomy of the bilateral knees.  In unappealed rating decisions of November 1993, February 1996, September 2003, and October 2007, various adjustments to the ratings and diagnostic codes assigned to the knee disabilities were made.  In the April 2009 rating decision on appeal, the RO denied ratings in excess of 10 percent for bilateral instability and bilateral arthritis of the knees, pursuant to 38 C.F.R. § 4.71a, DCs 5010-5260, and 5257.  

VA's rating schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15, respectively.  It also assigns ratings of 0, 10, 20, and 30 percent for limitation of extension of the leg to 5, 10, 15, or 20 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.

Additionally, Diagnostic Code 5257 provides that other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

The VA General Counsel has further held that separate ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.  Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

On VA examination in September 2007, the Veteran complained of bilateral knee pain, rated as 7 out of 10.  The examiner noted the Veteran additionally had deep vein thrombosis of the right leg and severe gout, which also accounted for his pain.  The Veteran reported weakness, stiffness, swelling, heat, redness, instability, locking, fatigue and lack of endurance in the knees.  He reported he could not walk for any distance or do light daily physical activity. 

On examination, medial and lateral condyles of the tibia and medial and lateral epicondyles of the femur and patella were in anatomical alignment without deformity.  There was no genu varum or genu valgum.  The Veteran wore braces bilaterally, and also had a cane and a wheelchair.  Palpation revealed no effusion, and no bulges.  The anterior cruciate ligament (ACL) was mildly lax bilaterally.  The posterior cruciate ligament (PCL), lateral collateral ligament  (LCL), and medial collateral ligament (MCL) were intact.  There was mild crepitus on the left with flexion and extension.  Extension was measured to 0 degrees bilaterally.  Flexion was measured to 130 degrees on the left, and 90 degrees on the right.  There was no additional loss of range of motion on repetition.  There was a positive patellofemoral grind on the right, but not the left.  McMurray's test was negative bilaterally.  X-rays showed mild bilateral osteoarthritis.  The examiner diagnosed mild bilateral and symmetric osteoarthritis.

On VA examination in February 2009, the Veteran reported constant pain rated at 10/10.  He reported weakness, stiffness, swelling, heat, redness, instability, locking, fatigue and lack of endurance.  He reported that the knees were constantly swollen, sore, and tender.

The examiner noted the Veteran was in a wheelchair, and stated that he was unable to get up for a physical examination.  The report is unclear as to whether the Veteran was in a wheelchair due to his back disability, knee disability, gout, circulatory disability, or other disability.  The examiner noted he had both  knees both bent at 90 degrees.  The examiner stated, "this is as much physical examination as I am able to give you as the veteran is not willing to get up out of the wheelchair at this time because of pain."

On VA examination in February 2015, the Veteran reported instability, constant pain in the right leg, and intermittent pain in the left leg.  The Veteran used assistive devices due to his knee and his back.  On examination, flexion was measured to 137 degrees in the left knee, and extension was measured to 0 degrees.  In the right knee, flexion was measured to 125 degrees, and extension was measured to 0 degrees.  The Veteran was able to perform repetitive use testing with at least three repetitions bilaterally, without additional  functional loss or range of motion after three repetitions.  There was reduced muscle strength in the legs bilaterally, but the examiner found it was unrelated to the service-connected knee disabilities.  There was no muscle atrophy or ankylosis.  On joint stability testing, there was no recurrent subluxation bilaterally.  However, there was moderate recurrent instability bilaterally.  There was no history of recurrent effusion.  The Veteran had a history of shin splints on the left, which were asymptomatic.  He also had a history of a bilateral medial meniscectomy.  The current residual symptoms included chronic pain, and mild to moderate intermittent swelling.  Scars were noted, but were not found to be painful, unstable, or a total area equal to or greater than 39 square cm (6 square inches).

The evidence reflects that the Veteran's right knee flexion has been limited, at most, to 90 degrees.  Left knee flexion has been limited, at most, to 130 degrees.  Extension has not been limited in either knee.  The preponderance of the evidence is against the assignment of higher ratings based on limitation of flexion (DC 5260), or separate ratings based on limitation of extension (DC 5261).  

The Board considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record demonstrates that the Veteran has complained of experiencing bilateral knee pain throughout the appeal.  The VA examiners have acknowledged and confirmed that he experienced such symptomology.  The Board finds, however, that the above indicated additional functional impairment due to pain, including on use, is already contemplated in the current disability evaluations assigned and that there has been no demonstration, by lay or medical evidence, of additional functional impairment due solely to the knees that is comparable to the next higher evaluation.

Separate ratings have been assigned pursuant to DC 5257 for each knee.  As the February 2015 VA examination report documented moderate recurrent instability, a 20 percent rating for each knee is warranted as of February 5, 2015.  From the July 14, 2008 date of claim for increase until February 5, 2015, the preponderance of the evidence is against the assignment of a higher rating under DC 5257.  The February 2009 examiner was unable to render findings involving subluxation or instability.  However, the September 2007 VA examiner found that the Veteran's ACL was mildly lax bilaterally.  His PCL, LCL, and MCL were intact.  Moderate recurrent subluxation or lateral instability was not indicated.

In resolving all doubt in the Veteran's favor, the Board additionally finds that separate, 10 percent ratings under DC 5259 for the symptomatic residuals of the removal of semilunar cartilage are warranted for each knee throughout the appeal period.  The February 2015 VA examiner determined that the residual symptoms of the Veteran's bilateral meniscectomies are chronic pain and mild to moderate intermittent swelling.  Swelling was also reported on VA examinations in September 2007 and February 2009.  The assignment of a separate disability rating for this manifestation of the Veteran's knee disabilities does not violate the rule against pyramiding because the residual symptoms of the removal of semilunar cartilage under DC 5259 include mild to moderate intermittent swelling, which is separate and distinct from the painful motion, limited motion, and instability for which he is being compensated under DC 5260 and DC 5257.  See 38 C.F.R. § 4.14.  Nor does it run afoul of the Court's recent decision in Copeland v. McDonald, No. 14-0929  (Vet. App. June 25, 2015) because a separate rating for an additional manifestation of the disability, not a rating by analogy, is being assigned.  Copeland, No. 14-0929 (holding that when a condition is specifically listed in the schedule, it may not be rated by analogy.)  Ratings in excess of 10 percent for each knee under DC 5259 are not possible, however, as 10 percent is the maximum rating allowed under that code. 

The preponderance of the evidence is against the assignment of a higher or separate rating under any other diagnostic code.  As it is neither contended nor shown that the Veteran's service-connected knee disability involves ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum, there is no basis for assignment of any higher rating under DCs 5256, 5262, or 5263.  See 38 C.F.R. § 4.71a.  Additionally, as the September 2007 and February 2015 VA examiners found there was no effusion into the joint, the preponderance of the evidence is against the assignment of a rating under DC 5258.  
The preponderance of the evidence is also against the assignment of a separate rating based on the Veteran's surgical knee scars, as the scars do not involve the head, face, or neck, are not of the requisite size for a compensable rating, are not painful or unstable, and have no disabling effects.

The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for 20 percent ratings are met since February 5, 2015 based on bilateral instability of the knees, and separate 10 percent ratings are met throughout the appeal period based on the residuals of the removal of semilunar cartilage, but finds that the preponderance of the evidence is against assignment of any higher or additional ratings.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

A disability rating in excess of 10 percent for symmetric arthritis of the right knee is denied.

A rating of 20 percent since February 5, 2015 for internal derangement with instability of the right knee is granted, subject to the law and regulations governing the award of monetary benefits; a rating in excess of 10 percent from the July 14, 2008 claim for increase until February 5, 2015 is denied.

A disability rating in excess of 10 percent for symmetric arthritis of the left knee is denied.

A rating of 20 percent since February 5, 2015 for internal derangement with instability of the left knee is granted, subject to the law and regulations governing the award of monetary benefits; a rating in excess of 10 percent from the July 14, 2008 claim for increase until February 5, 2015 is denied.

A separate 10 percent rating for the symptomatic residuals of the removal of semilunar cartilage in the right knee is granted, subject to the law and regulations governing the award of monetary benefits.
A separate 10 percent rating for the symptomatic residuals of the removal of semilunar cartilage in the left knee is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

Additional development of the claims is required and the matter is REMANDED for the following action:

1. Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim for an acquired psychiatric disorder on appeal, as well as copies of all medical records underlying those determinations.  See VBMS Entry April 23, 2007, Award Letter from the SSA for disability benefits.

2.  Contact the JSRRC, or other appropriate agency if the AOJ determines that another entity would hold the appropriate records, in order to address whether the Weapons Platoon, 1st Battalion, 5th Marines had any hostile contact between January 1979 and August 1979.

A May 2009 response from the Marine Corps Archives and Special Collections stated that command chronologies were in the process of being digitally reproduced at an off-base facility, and would be available the following month.  However, follow-up was not conducted.  Information about the actions and circumstances of service in the Weapons Platoon, 1st Battalion, 5th Marines during 1979, as documented in the command diary, higher command history, and the like, must be sought.
3.  After the above-development has been completed, afford the Veteran a VA examination to determine the etiology of his acquired psychiatric disorder, including PTSD.  The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

(A.)  The examiner is requested to first clearly identify all current psychiatric disabilities.  The record currently shows diagnoses of major depression (Virtual VA Entry November 24, 2014, p. 37/60), and PTSD (VBMS Entry January 31, 2008).  

If there is disagreement with the diagnoses of PTSD and major depression, the examiner should explain why, and if it is a matter where the disability resolved, the examiner should explain the reason for such resolution. The examiner should also attempt to identify the time at which the disorder resolved.  In such a case, the examiner should render the below opinions as to the period during which the disorder was present.

(B.)  For each disorder other than PTSD, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service, and whether the disorder was caused or aggravated (chronically worsened) by a service-connected disability.

(C.)  With respect to PTSD, the RO/AMC should provide the examiner with a summary of any verified in-service stressors.  The examiner must be instructed that only these events, and any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

(D.)  The examiner must also provide an opinion as to whether a psychosis manifested within one year of separation from service.

The examiner's attention is drawn to the following:

* Service treatment record (date unclear due to poor quality of the image) documenting the Veteran's report that he drank heavily most every night, and diagnosing alcohol abuse.  VBMS Entry July 23, 2014, p. 30/62.

* Private treatment reports of L.B. attributing the Veteran's PTSD to his reported history of in-service events, finding the Veteran credible and stating more than once, "there is no doubt in this writer's mind that [the Veteran] is an honest man."  See VBMS Entries September 29, 2010, September 15, 2010, January 31, 2008.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Also after all available records have been associated with the claims file/e-folder, the RO must then arrange for the Veteran to undergo a VA examination to address the severity and complications of the service-connected
lumbosacral strain with degenerative arthritis.

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.
 
The examiner must specify the frequency and duration of incapacitating episodes (periods of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)  The Veteran reports frequent bed rest.  See, e.g., September 2007 VA examination report (VBMS Entry September 4, 2007). 

The examiner must also identify all neurological impairments associated with the Veteran's service-connected lumbar spine disorder.  While the Veteran was assigned separate ratings for radiculopathy of the legs in an unappealed rating decision of February 2015 (these disabilities are not currently on appeal), he contends that he experiences bladder and bowel problems related to his lumbar spine disorder.  See, e.g., VA Form 9 (VBMS Entry December 31, 2009).

The examiner's attention is drawn to the following:

* February 2015 VA examination report.  The examiner left blank the portion of the report pertaining to intervertebral disc syndrome, and found no neurological abnormalities associated with the back disorder other than radiculopathy of the lower extremities.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


